RENDERED: JUNE 18, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-1090-MR

THOMAS MAGINNIS                                                      APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE GINA KAY CALVERT, JUDGE
                        ACTION NO. 17-CI-500728


NINAMARY MAGINNIS                                                      APPELLEE


                            OPINION
      AFFIRMING IN PART, VACATING IN PART, AND REMANDING

                                  ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Thomas Maginnis appeals from the property division

and maintenance determinations made by the Jefferson Family Court in its order

which contained findings of fact, conclusions of law, and the decree dissolving his

marriage to Ninamary Maginnis. We vacate the valuation of a marital business,

which means we must also vacate the maintenance award.

            Thomas and Ninamary were married in 1986 and separated in 2017.

At the time of the trial in 2019, Ninamary was 62 and Thomas 58, and they had no
minor children. Ninamary was admitted to practice law in 1998 and worked in the

legal field until being diagnosed with leukemia in 2014. Though she maintained

her law license, she was declared totally disabled by the Social Security

Administration in 2017. Thomas has a high school diploma and had taken some

college courses.

             In 1994, the parties started a business called Chimney Master.

Thomas performed the manual labor as a chimney sweep and Ninamary performed

some other tasks, such as bookkeeping. At the time of trial, Chimney Master had

one other employee.

             As it pertains to this appeal, the main issues remaining for resolution

at trial were valuing Chimney Master and determining whether Ninamary was

entitled to maintenance (and, if so, in what amount and for what duration). In

conjunction with this dispute, the parties wished to rely on valuation testimony by

expert witnesses.

             On December 17, 2017, Ninamary served interrogatories on Thomas

that included a request for disclosure of any expert witnesses in accordance with

the Kentucky Rules of Civil Procedure (CR) 26.02(4)(a)(i).

             Ninamary’s expert testimony disclosure was filed on January 29,

2018, and stated that she would call Chris Johnson, a certified public accountant

(CPA), to testify during a February 8, 2018 hearing and may continue his


                                         -2-
testimony at a future trial for final adjudication. At that time, Ninamary disclosed

Johnson’s curriculum vitae (CV) and that he would testify as to the financial

standing and earning potential of Chimney Master based on his analysis of the

business and financial records from 2015 and 2016, the business’s well-being, and

current earnings potential. Johnson was expected to testify that Thomas has the

ability to earn a gross income of $13,000 to $15,000 per year, Chimney Master is a

going concern with excellent future income potential but that he believed that not

all invoice amounts for those years are accounted for in the operating bank

account, totaling $45,000.

             Although Johnson apparently prepared a report valuing Chimney

Master dated January 1, 2018, it is unclear when Ninamary produced this report for

Thomas. On June 7, 2018, Thomas requested a continuance of the trial on several

bases including that Ninamary had disclosed to him that she had obtained an expert

to value the business but had failed to provide a copy of the valuation and

credentials. Thomas’s motion for a continuance was granted, with the family court

indicating it would not reschedule the trial until the parties indicated they were

ready.

             In a hearing order filed on November 21, 2018, the family court

scheduled the trial for February 26, 2019, and ordered the parties to file a list of the




                                          -3-
witnesses they intended to call for trial no later than noon on February 16, 2019.

The parties continued to engage in discovery up until shortly before trial.

             On February 15, 2019, Thomas filed his hearing memorandum which

disclosed his witnesses and separately filed expert testimony disclosures for two

witnesses. As for the expert testimony disclosure for CPA Melissa DeArk,

Thomas stated she would provide expert testimony concerning her analysis of the

business valuation of Chimney Master prepared by Johnson and listed the

documents she was expected to rely on including the parties’ federal tax returns

and Johnson’s report, and provided her CV. This disclosure did not clarify what

DeArk’s opinion was of Johnson’s valuation or his methodology, or what the basis

for such an opinion would be.

             On February 18, 2019, past the deadline set by the family court,

Ninamary filed her hearing memorandum listing her witnesses, including expert

witness Johnson.

             The trial proceeded as scheduled on February 26, 2019. Ninamary

called Johnson to testify as to the value of Chimney Master. Johnson’s testimony

was largely consistent with his written report but differed in one important respect

regarding the “enterprise value” as opposed to the “total value” of Chimney

Master. In Johnson’s written report he concluded Chimney Master’s “enterprise

value” was $284,141 but in his testimony he concluded Chimney Master’s “total


                                         -4-
value” was $284,414.1 In Johnson’s testimony and in his written report, he

consistently stated that 70% of Chimney Master’s value was personal goodwill

(deemed “personal attributes” in the report) and 30% was enterprise goodwill

(deemed “enterprise attributes” in the report). However, during his testimony he

clarified that the 30% “enterprise value” of Chimney Master calculated out to

about $85,000 of the total value of $284,414.

              Thomas attempted to call DeArk, as a “rebuttal expert.” Before

DeArk offered any substantive testimony, Ninamary objected, and a lengthy bench

conference ensued. Ninamary’s counsel stated that Thomas failed to disclose

DeArk as an expert witness and provide her opinion in response to interrogatories

and his disclosure of her as a witness for trial had “vaguely” provided the subject

matter of DeArk’s opinion but not the opinion itself, so Ninamary could not

effectively cross-examine DeArk. We note that while Ninamary deposed other

witnesses after DeArk was disclosed, she made no attempt to depose DeArk.

              Thomas responded that DeArk would be testifying as a rebuttal

witness about whether Johnson’s report was done properly, without placing an

overall value on Chimney Master of her own, and was not truly functioning as an

expert witness. Thomas also argued expert rebuttal witnesses are exempt from the



1
  The valuation was sometimes expressed as $284,141 and sometimes as $284,414; the first
figure appeared in the conclusion of Johnson’s report.

                                             -5-
usual disclosure obligations. The family court found Thomas’s disclosure did not

give Ninamary “any idea” of DeArk’s planned testimony and, consequently,

refused to permit DeArk to testify as an expert.

             In its post-trial order, the family court divided the marital property. In

doing so, the family court adopted Johnson’s $284,141 valuation of Chimney

Master, awarded Chimney Master to Thomas and ordered Thomas to pay

Ninamary half its value, $142,070. The family court properly noted that

“transferable goodwill” was a factor in determining a business’s value, but it

nonetheless did not make any findings regarding Chimney Master’s goodwill. The

family court stated it excluded DeArk from testifying because Thomas “did not

disclose” her.

             As to maintenance, the family court found Ninamary to be

permanently disabled and to have a monthly income of $2,007. The family court

found that Thomas’s tax returns did not completely reflect his income because of

testimony asserting that he received cash payments for Chimney Master that he did

not report. The family court also stated that Thomas admitted he kept a safe full of

cash in a domestic violence companion case. The family court found Thomas’s

average gross income to be $160,308, based upon Chimney Master invoices for

three recent years. Without explaining its calculations or their supporting

evidentiary basis, the family court then determined Thomas’s “average net pay” to


                                         -6-
be $109,440 annually. Ultimately, the family court awarded Ninamary $3,300 per

month in maintenance until she remarries, cohabits, or dies.

             Both Ninamary and Thomas moved under CR 59.05 to alter, amend,

or vacate. In relevant part, Thomas argued the family court erred by excluding

DeArk’s testimony and by stating that she had not been disclosed. Thomas also

argued the family court erred by not addressing personal or enterprise goodwill in

valuing Chimney Master, as Johnson had provided unrebutted goodwill evidence.

Thomas also argued it was improper for the family court to rely on testimony from

the domestic violence case to conclude that he had a “safe full of cash.” In

addition, Thomas argued his net annual income was only $44,945, but he did not

specifically argue that the family court failed to explain how it arrived at its far

different calculation for his net income. Finally, Thomas contended the $3,300

monthly maintenance award was unconscionable.

             In its order denying Thomas’s CR 59.05 arguments, the family court

recognized Thomas had listed DeArk as a rebuttal witness but nonetheless denied

relief because “[a] generalized statement outlining a broad subject matter about

which an expert may testify does not sufficiently apprise the other party of the

information needed to prepare for trial as contemplated and mandated by the notice

requirements of CR 26.02(4)(a).” As to the goodwill component of valuing

Chimney Master, the family court held:


                                          -7-
             A party claiming property acquired during the marriage
             is nonmarital, pursuant to § KRS 403.190(2), bears the
             burden of proof. No evidence was presented to indicate
             that a chimney sweep generates personal goodwill in the
             same way as a doctor, lawyer, or other person in a
             relationship of trust with a patient or client, and no expert
             testimony was introduced to place a value on such
             personal goodwill, which would be non-marital property.
             It was not the Court’s burden to make that argument or to
             generate speculative dollar figures on behalf of
             [Thomas].

(Citation omitted.)

             The family court also declined to strike its reliance upon Thomas’s

statement about keeping a safe with cash in the DVO action because “[t]he Court is

entitled to take judicial notice of public records such as the DVO proceedings, and

certainly of public records created in front of the Court, between the same two

Parties” and “[Ninamary’s] testimony and the recording of [Thomas] admitted

during the trial provided ample evidence to determine that [Thomas] keeps a safe

full of cash.” Thomas then filed this appeal.

             Thomas’s first main argument is that the family court erred by

refusing to permit DeArk to testify. “In reviewing the trial court’s ruling on the

admissibility of expert testimony, we apply the abuse of discretion standard.”

Burton v. CSX Transp., Inc., 269 S.W.3d 1, 6 (Ky. 2008). That standard also

applies to our review of a trial court’s decision regarding the admissibility of

rebuttal evidence. Clutter v. Commonwealth, 322 S.W.3d 59, 65 (Ky. 2010).


                                          -8-
             CR 26.02(4)(a)(i) provides as follows:

             A party may through interrogatories require any other
             party to identify each person whom the other party
             expects to call as an expert witness at trial, to state the
             subject matter on which the expert is expected to testify,
             and to state the substance of the facts and opinions to
             which the expert is expected to testify and a summary of
             the grounds for each opinion.

CR 26.05(a)(ii) clarifies:

             A party is under a duty seasonably to supplement his
             response [to a request for discovery] with respect to any
             question directly addressed to . . . the identity of each
             person expected to be called as an expert witness at trial,
             the subject matter on which he is expected to testify, and
             the substance of his testimony.

             Ninamary previously sent Thomas discovery requests including an

interrogatory asking him to identify any expert witness and to provide the “subject

matter on which the expert is expected to testify; . . . [t]he substance of the facts

and the opinions about which the expert is expected to testify, and [a] summary of

the grounds for each opinion.” This was a proper request pursuant to CR

26.02(4)(a)(i), which required Thomas to supplement his response pursuant to CR

26.05(a)(ii) once he formed the expectation that he would call DeArk at trial.

While, arguably, that might not have been until Thomas submitted her name as a

potential witness, at that time he still needed to comply with the discovery request

regarding disclosure.




                                          -9-
             An expert witness disclosure “is not merely pro forma but . . . serves

the purpose of putting the opposing party on notice of procedural rules that should

be followed and allows a party to prepare to handle the witness as an expert rather

than as a lay witness.” Hashmi v. Kelly, 379 S.W.3d 108, 114 (Ky. 2012).

“[V]ague or general language” in a disclosure is insufficient. Id. at 111. “A

generalized statement outlining a broad subject matter about which an expert may

testify does not sufficiently apprise the other party of the information needed to

prepare for trial as contemplated and mandated by the notice requirements of CR

26.02(4)(a)” because “[t]he discovery of the substance of an expert witness’s

expected testimony is essential to trial preparation.” Clephas v. Garlock, Inc., 168

S.W.3d 389, 393-94 (Ky.App. 2004).

             We agree with Thomas that the family court erred in its provided

reasoning for DeArk’s exclusion, that she had not been disclosed as a witness,

which was clearly contradicted by the record. However, the family court corrected

this faulty reasoning in its subsequent order regarding the motions to alter, amend,

or vacate by clarifying that Thomas’s prior disclosure of DeArk, which essentially

stated only that DeArk would offer unspecified testify about Johnson’s report and

about Ninamary’s marital claims, was insufficient. Given that order, we discern no

abuse of discretion here.




                                         -10-
               Additionally, we are faced with an “insurmountable difficulty in that

no avowal was made as to what the witness would testify. Such failure prevents us

from judicially determining the propriety of the trial court’s action.” Houser v.

Coursey, 310 Ky. 625, 221 S.W.2d 432, 434 (1949). We must have more

information to determine how excluding DeArk prejudiced Thomas. See Bayless

v. Boyer, 180 S.W.3d 439, 447 (Ky. 2005).

               Alternately, Thomas argues “rebuttal experts” are exempt from the

requirements of CR 26.02. The plain language of the rule does not contain any

type of lesser requirements for disclosures of rebuttal experts.2

               While more leeway is given in presenting rebuttal witnesses when a

witness makes a disclosure on the stand which could not have been previously

anticipated, this is not the situation before us where Johnson’s report was available.

Compare with Morrow v. Stivers, 836 S.W.2d 424, 430 (Ky.App. 1992).

               In sum, because DeArk would have been testifying as an expert,

Thomas had a duty under CR 26.02(4)(a)(i) to provide the “subject matter on

which [DeArk] is expected to testify, and to state the substance of the facts and



2
 We note that even under the Federal Rules of Civil Procedure (Fed. R. Civ. P.) 26(a)(2)(D)(ii),
which provides that witnesses “intended solely to contradict or rebut evidence on the same
subject matter identified by another party” need not be disclosed until within thirty days of the
other party’s disclosure, does not exempt them from other disclosure requirements. Even if a
party is exempted from providing such expert’s written report, the party must still disclose “a
summary of the facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P.
26(a)(2)(C)(ii).

                                              -11-
opinions to which [DeArk] is expected to testify and a summary of the grounds for

each opinion.” He failed to make an adequate disclosure when he named her as a

witness which would apprise Ninamary about DeArk’s probable testimony.

             Thomas’s next argument is that the family court’s valuation of

Chimney Master is fatally flawed because it ignores the analysis in Johnson’s

report and testimony that 30% of Chimney Master’s value was due to enterprise

goodwill, a marital asset, and 70% of Chimney Master’s value was due to personal

goodwill, a nonmarital asset. Pursuant to Gaskill v. Robbins, 282 S.W.3d 306 (Ky.

2009), there is a distinction between enterprise goodwill, which is a marital asset

and can be divided in a dissolution, and personal goodwill, which is nonmarital.

We agree with Thomas that the judgment must be vacated on this basis.

             “The valuation of a business is complicated, often speculative or

assumptive, and at best subjective . . . . Nonetheless, when a business is

established during a marriage and is thus marital property, the trial court is

required to fix a value and divide it between the spouses.” Id. at 311 (paragraph

break omitted). As it pertains to this case, quoting approvingly from Yoon v. Yoon,

711 N.E.2d 1265, 1268-70 (Ind. 1999) (citations and quotation marks omitted),

Gaskill instructed family courts to allocate personal and enterprise goodwill when

valuing and dividing a business:

             Goodwill in a professional practice may be attributable to
             the business enterprise itself by virtue of its existing

                                         -12-
            arrangements with suppliers, customers or others, and its
            anticipated future customer base due to factors
            attributable to the business. It may also be attributable to
            the individual owner’s personal skill, training or
            reputation. This distinction is sometimes reflected in the
            use of the term “enterprise goodwill,” as opposed to
            “personal goodwill.”

                   Enterprise goodwill is based on the intangible, but
            generally marketable, existence in a business of
            established relations with employees, customers and
            suppliers. . . . Enterprise goodwill is an asset of the
            business and accordingly is property that is divisible in a
            dissolution to the extent that it inheres in the business,
            independent of any single individual’s personal efforts
            and will outlast any person’s involvement in the business.
            ...

                   In contrast, the goodwill that depends on the
            continued presence of a particular individual is a personal
            asset, and any value that attaches to a business as a result
            of this “personal goodwill” represents nothing more than
            the future earning capacity of the individual and is not
            divisible. . . .

                   ....

                   In sum, to the extent a business or profession has
            goodwill (or has a value in excess of its net assets) it is a
            factual issue to what extent, if any, that goodwill is
            personal to the owner or employee and to what extent it
            is enterprise goodwill and therefore divisible property.

Gaskill, 282 S.W.3d at 314.

            Gaskill does not explicitly state that all business valuations henceforth

must contain an enterprise versus personal goodwill analysis. Nonetheless, we

reject Ninamary’s argument that the goodwill analysis in Gaskill was not

                                        -13-
mandatory here. First, as Gaskill recognized, Kentucky law had already

recognized that “goodwill is a factor to be considered in arriving at the value of a

business[.]” Id. at 312. Second, the family court in Gaskill did not engage in an

enterprise versus personal goodwill analysis in dividing the medical practice–

indeed, there was no Kentucky law at the time authorizing it to do so.

Nonetheless, our Supreme Court found the family court erred by failing to conduct

that analysis, explaining: “If the value of goodwill can be reasonably determined

at all, the amount of enterprise goodwill, which is all that can be considered as

marital property, can be determined. Therefore the trial court erred in failing to

consider personal and enterprise goodwill.” Id. at 315 (paragraph break omitted).

If it was error to not conduct an analysis which was not authorized under Kentucky

law, it must be error to fail to conduct the analysis after the law has been settled.

             Ninamary also argues that Gaskill is inapplicable here because it dealt

with valuing a professional business, unlike Chimney Master. Ninamary’s

argument places her in the unusual position of asking us to affirm the family

court’s decision to ignore her own expert’s unrebutted testimony. Unfortunately,

the parties have not cited, nor have we independently located, any binding

authority definitively addressing whether Gaskill applies to valuing professional

and nonprofessional business entities alike.




                                         -14-
             However, there is no explicit indication in Gaskill that it was intended

to only apply to valuing professional businesses. Indeed, the Indiana Supreme

Court’s decision in Yoon, which our Supreme Court quoted at length and deemed

“compelling” repeatedly refers to valuing “a business or practice” or “a self-

employed business or professional practice” or “a business or profession[.]”

Gaskill, 282 S.W.3d at 313-14 (quoting Yoon, 711 N.E.2d at 1268-70). Moreover,

the practical effect of Ninamary’s argument would be to permit family courts to

ignore goodwill testimony when valuing nonprofessional businesses.

             Rabe v. Rabe, No. 2011-CA-001972-MR, 2015 WL 3505232

(Ky.App. May 29, 2015) (unpublished), discussed by the parties, is—in addition to

being unpublished and therefore not binding—materially distinguishable. Unlike

the case at hand, in Rabe “no testimony was offered suggesting that any of the

business’s goodwill was personal.” Id. at *3. When valuing a business, ignoring

unrebutted goodwill evidence is not the same as failing to sua sponte create and

assign personal goodwill to a business. In short, though the issue may more often

arise when valuing a professional entity, we conclude Gaskill also applies to

valuing nonprofessional entities.

             We are left here with the question of whether the family court erred

by accepting Johnson’s overall valuation while ignoring his component conclusion

that only thirty percent of its value is marital (enterprise goodwill). Precedent has


                                         -15-
long held that a family court’s valuation will be affirmed if it “reasonably

approximated the [entity’s] net value[,]” Clark v. Clark, 782 S.W.2d 56, 59

(Ky.App. 1990), and falls “within the range of the competent testimony[,]” Roberts

v. Roberts, 587 S.W.2d 281, 283 (Ky.App. 1979).

              A finder of fact does not have to accept blindly the valuation

testimony and conclusions of an expert, even if they are unrebutted. Cf. 31A AM.

JUR. 2D Expert and Opinion Evidence § 245 (2021). However, the finder of fact

must provide a legitimate explanation for rejecting uncontradicted evidence or it

will be reversed as acting in an arbitrary and unsupported manner. Kroger Limited

Partnership I v. Boyle County Property Valuation Administrator, 610 S.W.3d 332,

338 (Ky.App. 2020).

             The family court incorrectly indicated there was no goodwill evidence

for it to consider and justified its division based on this faulty understanding of the

evidence. The family court cannot be deemed to have reasonably approximated

the marital value of Chimney Master when it failed to address unrebutted evidence

of the entity’s enterprise versus personal goodwill. Ignoring Johnson’s goodwill

conclusions led to a roughly $200,000 increase in the marital portion of Chimney

Master’s value. Therefore, we vacate the family court’s valuation of Chimney

Master and remand with instructions to address Johnson’s goodwill conclusions by

either: (1) accepting them and apportioning the value of Chimney Master in


                                         -16-
accordance therewith, or (2) rejecting them, and providing a sufficient explanation

for so doing.

                Thomas’s final main argument is that the family court erred in

awarding maintenance to Ninamary. Thomas notes that in failing to properly

divide Chimney Master and treating its value as entirely marital that the family

court was committing the very error warned about in Gaskill, that “attach[ing] [his]

future earnings [from his personal goodwill]” and “then award[ing] maintenance

[to Ninamary] . . . would amount to ‘double dipping’ and cause a dual inequity to

[Thomas].” Gaskill, 282 S.W.3d at 315.

                As a matter of course, we must vacate the maintenance award as it is

dependent upon a proper antecedent property allocation. Jones v. Jones, 245

S.W.3d 815, 820 (Ky.App. 2008). However, we note that Thomas’s argument

about the combined inequity of the current award to Ninamary of half of the

business’s value without excluding the personal goodwill which is Thomas’s

individual property and awarding maintenance based on what he earns through

performing manual labor for Chimney Master is well taken. The family court

should keep these issues in mind on remand.

                We typically do not opine on the propriety of a vacated decision, but

because the family court will have to re-address maintenance on remand, we will

briefly address two issues which are likely to recur. Thomas argues the family


                                          -17-
court should not have based its calculation of his income, which obviously is an

important factor in assessing maintenance, on an alleged statement he made in

DVO proceedings about having a “safe full of cash.” The parties have not cited to

where the relevant portion of the DVO proceeding was discussed at trial or may be

located in the record, nor does it appear as if Thomas designated the DVO record

to be included in this appeal’s record.

             Generally, “[i]f evidence is missing from the record, we must assume

that the trial court’s decision is supported by the record.” King v. Commonwealth,

384 S.W.3d 193, 194 (Ky.App. 2012). Moreover, as the family court noted in its

order denying Thomas’s CR 59.05 motion, Ninamary introduced into evidence at

trial many exhibits, included in which is a transcript of a recording of Thomas (the

accuracy of which he has not challenged) admitting, albeit not under oath, that he

had some sort of lockbox containing cash. Therefore, though the parties have not

pointed to where the lockbox of cash was specifically discussed at the trial, there

was at least some evidence in this case about Thomas keeping cash on hand. There

was also testimony that Chimney Master’s invoices did not align precisely with the

income claimed in tax documents.

             If Ninamary had raised the issue of Thomas’s previous testimony

about the lockbox in the trial, it perhaps could have been admitted. However, this

would have given Thomas the opportunity to object and perhaps testify to provide


                                          -18-
clarification of his previous statement and explain how much cash he kept on hand

and whether it was funded through cash receipts from Chimney Master. We note

that a safe full of cash can mean $500,000 to one witness and $500 to another

witness. In the family court inserting the DVO testimony on its own, it thereby

deprived the parties from fully addressing this claim. The lack of specificity and

the reliance upon DVO proceedings which lacked specificity as to the amount

contained in Thomas’s safe is an insufficient foundation for the family court’s

judgment. On remand, the family court’s decision should be based upon evidence

admitted in this case.

             Thomas also argues that the family court’s calculation of his net

income is unexplained and not supported by citations to evidence. We agree.

             The family court averaged three years of invoices from Chimney

Master to determine that Thomas’s gross income was $160,308 per year, and then

found that Thomas’s “average net pay would be approximately $109,440 per year,

or $9,120 per month.” It is unclear how the family court derived that net income

figure. Even Ninamary only weakly posits that the family court’s finding that

Thomas’s monthly net income is $9,120 is “very close” to the $8,872 net monthly

income figure contained in her proposed findings. But the family court’s figure is

roughly $250 per month more than Ninamary’s. We do not know how the family

court reached its calculation of Thomas’s net income.


                                        -19-
             We are cognizant that, as Ninamary notes, Thomas has not cited to

where he preserved this argument for review. Indeed, this specific argument was

not raised in his CR 59.05 motion, which would have been his first opportunity to

challenge the family court’s unexplained net income calculations. However, the

apparent lack of preservation is of limited practical value because the family court

will have to address maintenance afresh on remand, and in so doing will have to

reassess Thomas’s income.

             “[A] finding of fact is viewed as clearly erroneous if not supported by

substantial evidence of a probative value.” Maxwell v. Maxwell, 382 S.W.3d 892,

895 (Ky.App. 2012). Though we need not definitively opine on the matter now, on

remand the family court must ensure its findings are supported by substantial

evidence and its mathematical computations are sufficiently explained.

             For the foregoing reasons, the Jefferson Family Court’s order dividing

the marital property and awarding maintenance is affirmed in part and vacated in

part and the matter is remanded for further proceedings consistent with this

Opinion.



             ALL CONCUR.




                                        -20-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Grant M. Helman           Eugene L. Mosley
Stuart A. Scherer         Louisville, Kentucky
Louisville, Kentucky




                        -21-